12/13/2021


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 21-0428                           Case Number: DA 21-0428




__________________________________________________________________
  IN RE THE MARRIAGE OF:

 NATHANIEL JAMES THOMPSON,

              Petitioner/Appellee,              ORDER DISMISSING
                                                APPEAL
 and

 KIRSTEN ELISABETH THOMPSON,

              Respondent/Appellant.


       This matter came before the Court on Appellant Kirsten Elisabeth

Thompson’s Unopposed Motion to Dismiss Appeal. Having considered the same,

and for good cause shown,

       IT IS HEREBY ORDERED that this matter is dismissed.

       DATED and electronically signed as indicated below.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                       December 13 2021